Citation Nr: 0635115	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  98-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968, 
and from June 1979 to May 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of June 1997 and March 2002 rating decisions of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.  

The reopened claim for PTSD is REMANDED to the RO, via the 
Appeals Management Center, in Washington, D.C.  The veteran 
will be notified if he needs to take further action on his 
PTSD claim.  


FINDINGS OF FACT

1.  In September 1994, the RO notified the veteran of an 
August 1994 rating decision confirming prior denial of 
service connection for PTSD and of his appeal rights, but no 
appeal was initiated.  

2.  Evidence added to the record after August 1994, on the 
issue of service connection for PTSD, bears directly and 
substantially on the specific matter under consideration; is 
neither cumulative nor redundant; and is so significant that 
it must be considered in order to fairly decide the claim.   

3.  In argument dated in August 2006, the accredited service 
representative, on the veteran's behalf, withdrew, in 
writing, the appeal on the claim of entitlement to an 
increased rating for diabetes mellitus.   



CONCLUSIONS OF LAW

1.  The August 1994 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).  

2.  New and material evidence has been received since August 
1994 on the issue of service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2000).  

3.  The criteria for withdrawal of substantive appeal on the 
claim of entitlement to an increased evaluation for service-
connected diabetes mellitus are met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Service Connection for PTSD

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within a year of the notice thereof and appeal is then 
perfected.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1994).  If a claim for service 
connection has been previously denied and that decision is 
final, then the claim can be reopened and reconsidered only 
with new and material evidence on that claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is evidence not previously 
submitted to agency decision-makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the claim.  38 C.F.R. § 3.156(a) (1994); see 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Evidence 
submitted to reopen is generally presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curiam).  
All evidence received since the last final disallowance is 
considered.  Evans, 9 Vet. App. at 283.

The Board notes that 38 C.F.R. § 3.156(a) was amended, but 
the new version as currently found in 38 C.F.R. § 3.156 
(2006), applies to claims filed on or after August 29, 2001.  
Because the veteran filed a claim to reopen before then, the 
earlier version, discussed above, applies.  No other standard 
than that articulated in the regulation applies to the 
determination whether evidence is new and material.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In a December 1993 rating decision, the RO denied, among 
other things, service connection for a psychiatric disorder 
claimed as nervous condition.  That decision included a 
denial of service connection for PTSD, based primarily on a 
conclusion that no PTSD diagnosis was in effect.  In December 
1993, the veteran was provided notice of the denial and of 
his appeal rights.  In January 1994, the veteran submitted a 
handwritten statement discussing his various health problems.  
In June 1994, the RO advised the veteran that he must specify 
the issues with which he takes exception in order for a 
statement to be construed a valid NOD.  In June 1994, the 
veteran indicated that he is seeking service connection for, 
among other things, his "nerves," depression, "irregular 
behavior," insomnia, and "ideas of doing harm to [himself] 
or others."  In August 1994, the RO denied, again, service 
connection for nervous disorder, claimed to include as due to 
herbicide exposure, and service connection for PTSD.  In 
September 1994, the veteran was notified of the rating 
decision and of his appeal rights.  The record does not 
reflect return communication from the veteran received within 
a year thereafter that could be construed as NOD on the 
August 1994 rating decision.

Thereafter, in December 1996, the veteran sought to reopen 
the previously denied PTSD service connection claim.  In June 
1997, the RO denied the claim.  The veteran then perfected an 
appeal on the denial of service connection for PTSD.  

Based on the above, the August 1994 rating decision is the 
last final, unappealed rating decision on the issue of 
service connection for PTSD.  New and material evidence must 
have been added to the record thereafter to enable the Board 
to reopen the claim and adjudicate the claim anew, based on 
the entire record.

The Board concludes that new and material evidence has been 
added to the record to permit reopening of the PTSD service 
connection claim.  The prior rating decisions, including the 
August 1994 decision, turned on lack of a diagnosis of PTSD 
itself.  The record dated thereafter does include clinical 
evidence, including that from private sources, reflecting a 
PTSD diagnosis - one criterion for service connection.  
38 C.F.R. § 3.304(f) (2006).  Such evidence is both new and 
material.  The Board hereby reopens the claim; the claim is 
granted only to that extent.  The reopened claim is the 
subject of the REMAND order, below.          

On a related matter, in the December 2000 remand order, the 
Board noted that it was not entirely clear whether the RO had 
reopened the PTSD service connection claim in June 1997.  It 
is noted that that rating decision also determined 
specifically that new and material evidence was not submitted 
to reopen previously denied back and psychiatric (non-PTSD) 
disorder claims, but did not explicitly characterize the PTSD 
claim as a "new and material evidence" claim.  In light of 
the November 2000 enactment of law (Veterans Claims 
Assistance Act of 2000) that could necessitate development 
for compliance with new due process provisions, the Board 
directed that, on remand, the RO explicitly address whether 
it had reopened the PTSD service connection claim in the June 
1997 rating decision.  The Supplemental Statement of the Case 
issued following remand (dated March 2004) indicates that the 
claim is reopened, although the RO did not explicitly state 
that it had reopened the claim in 1997.  Nonetheless, as the 
Board itself has reopened the claim, to the extent that the 
RO did not explicitly comply with the 2000 remand order is 
not prejudicial error, and does not warrant further remand.  
Stegall v. West, 11 Vet. App. 268 (1988) (the Board itself 
errs if it fails to ensure compliance with its remand 
directives); 38 C.F.R. § 20.1102 (2006) (harmless error).  

Finally, the Board need not now decide whether VA complied 
with duties to notify and assist the veteran in reopening the 
PTSD claim.  As the Board is taking favorable action on that 
issue by reopening the claim, any deficiency in such duties, 
at thus juncture, too, is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 20.1102. 

II.  Increased Evaluation - Diabetes Mellitus

The Board has the authority to determine whether it has 
jurisdiction to review a case, and may dismiss any case over 
which it does not have jurisdiction.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.101(d).  Any statutory tribunal, like the Board, 
must ensure its jurisdiction over a case before deciding its 
merits, and a potential jurisdictional defect may be raised 
by the tribunal, sua sponte, or by any party, at any stage in 
the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5).  A substantive appeal 
may be withdrawn, in writing, any time before the Board 
issues a decision.  38 C.F.R. § 20.204.  

In December 2000, after the Board issued its remand order on 
service connection for PTSD, the veteran filed his original 
claim of entitlement to service connection for diabetes 
mellitus, Type II, as secondary to herbicide exposure in 
Vietnam.  In March 2002, the RO granted service connection 
based on presumed herbicide exposure in light of evidence of 
service in Vietnam from November 1966 to November 1967, and 
assigned an initial 20 percent rating effective the date of 
filing of the claim.  The veteran perfected an appeal on the 
issue of increased rating for diabetes mellitus.  In a 
September 2003 rating decision, the RO granted service 
connection for diabetic peripheral neuropathy affecting the 
legs and arms, with four separate 10 percent ratings assigned 
to account for each extremity affected.  No notice of 
disagreement specific to peripheral neuropathy ratings is of 
record.  In August 2006, the veteran's accredited service 
representative submitted argument concerning the pending 
appeal on service connection for PTSD.  Therein, the 
representative stated that the veteran is withdrawing his 
appeal as to "diabetes mellitus," which the Board finds 
reasonable to construe to mean that the veteran no longer 
wishes to pursue a higher initial rating for diabetes itself, 
as opposed to rating(s) assigned for peripheral neuropathy 
associated with diabetes, as appeal was perfected only on 
increased rating for diabetes.      

Withdrawal of appeal, other than withdrawal on the record 
(that is, verbal expression of intent to withdraw made at a 
hearing), requires, in pertinent part, written expression of 
intent to withdraw by the veteran or his representative, 
identification of the issue being withdrawn, the veteran's or 
claimant's name, and claim number.  A statement of withdrawal 
may be filed at the Board, before the Board issues a decision 
on the matter at issue.  38 C.F.R. § 20.204.  The 
representative's August 2006 submittal meets these withdrawal 
requirements.  Thus, with a valid withdrawal of the appeal on 
an increased initial rating for diabetes mellitus, there 
remain no allegations of errors of fact or law for appellate 
consideration thereon.  The Board does not have jurisdiction 
over that matter, and it is dismissed.


ORDER

New and material evidence having been submitted to reopen a 
previously denied and final claim of entitlement to service 
connection for PTSD, the claim is reopened and is granted 
only to that extent.

The appeal on the entitlement to an increased evaluation for 
diabetes mellitus is dismissed for lack of Board 
jurisdiction.  


REMAND

Reopened Claim - Service Connection for PTSD

Basically, service connection for PTSD requires a specific 
diagnosis consistent with the American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV); a verified stressor; and 
competent medical evidence that the stressor is the cause of 
PTSD.  38 C.F.R. §§ 3.304(f), 4.125(a) (2006).  Here, the key 
issue is the lack of a verified stressor because it is not 
shown by official service records that the veteran had 
engaged in combat against the enemy, such as by award of 
combat citations (e.g., Combat Infantryman Badge, Purple 
Heart Medal, Bronze Star or Air Medal with "V" device).  If 
that were the case, the veteran's allegation as to PTSD 
stressor, alone, provided that it is consistent with the 
circumstances, conditions, and hardships of his service, 
would have been sufficient.  Otherwise, service connection 
for PTSD requires adequate corroboration of a claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

Prior denial of service connection for PTSD was based 
primarily on lack of requisite diagnosis; the focus was not 
on whether the veteran had engaged in combat against the 
enemy personally, or, in the alternative, whether the record 
presented a verified PTSD stressor.  However, as the Board 
has reopened the claim and the record does now reflect a PTSD 
diagnosis, the Board must address the issue of combat service 
and verified stressor, even though the record also presents 
conflicting clinical evidence that a PTSD diagnosis is not 
warranted.  The law provides: "Just because a physician or 
other health professional accepted appellant's description of 
his . . . experiences as credible and diagnosed the appellant 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  And, clinical 
evidence of PTSD diagnosis is not deemed evidence verifying 
the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 
at 395-96.

The veteran claims that he experienced multiple stressful 
events during is active service in the Republic of Vietnam.  
His service personnel records indicate that he was in Vietnam 
from November 1966 to November 1967.  His military 
occupational specialty during his first service period 
involved helicopter/aircraft maintenance and repair.  The 
veteran also reported that he was a crew chief and a "door 
gunner" and flew helicopters in Vietnam.  

The veteran advances as his PTSD stressors the following 
incidents: 

(a) in May 1967, his "1/7" Calvary had engaged 
in aerial combat against the enemy and soldiers 
were wounded in the landing zone; 


(b) in December 1966, his Calvary was under 
"short round hit" next to its barracks and 
soldiers were injured by sharp metal; and 

(c) a soldier named "Baez" (spelled variously to 
include "Base," "Baes," "Baez," "Bays," and 
"Bayes") was in a burning helicopter in October 
1967; the veteran reports that a sergeant 
eventually got the individual out of the 
helicopter.         

The Board acknowledges the RO attempted to verify claimed 
stressors through contact with the U.S. Armed Service Center 
for Research of Unit Records (USASCRUR).  That effort was 
made before the veteran provided more specific details about 
his claimed stressors (in particular, approximates dates of 
the incidents - see August 2006 statement) not previously 
reported, and which may be conducive to further corroboration 
efforts through an inquiry to the U.S. Army and Joint 
Services Records Research Center (JSRRC), the successor 
entity to USASCRUR.  If such effort results in verification 
of the claimed PTSD stressor(s), then a VA PTSD examination 
is warranted to determine whether the veteran meets the 
diagnostic criteria for PTSD and, if so, whether there is a 
nexus between the corroborated stressor(s) and the diagnosis.      

Also, the RO should take the opportunity to obtain complete 
copies of the Social Security Administration (SSA) disability 
compensation benefits decision and evidence/exhibits 
submitted to support the SSA claim.  The record indicates 
that the SSA benefits award was based in part on the 
veteran's psychiatric impairment, and thus, the SSA records 
may include evidence pertinent to the present PTSD claim.  
 
1.  Advise the veteran that he may submit 
any evidence or information - be it lay or 
medical, VA or non-VA - that pertains to 
PTSD and which he has not already 
submitted.  Advise him that he can 
identify the custodians or sources of such 
evidence not already of record if he 
desires VA assistance to obtain the 
missing records.  If he does so, then 
assist him in securing the records 
consistent with the duty to assist.     


2.  Provide the veteran notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

3.  Contact the SSA and obtain complete 
copies of the SSA administrative law judge 
decision and supporting evidence/exhibits.  
Associate them with the claims file.      

4.  As the veteran appears to be receiving 
VA PTSD treatment on an ongoing basis, 
ensure that all VA clinical records not 
already of record are associated with the 
claims file.  

5.  Attempt to verify the veteran's 
reported stressors: 

(a) in May 1967, his "1/7" Calvary had 
engaged in aerial combat against the enemy 
and soldiers were wounded in the landing 
zone; 

(b) in December 1966, his Calvary was 
under "short round hit" next to its 
barracks and soldiers were injured by 
sharp metal; and 

(c) a soldier named "Baez" (spelled 
variously in the claims file to include 
"Base," "Baes," "Baez," "Bays," and 
"Bayes") was in a burning helicopter in 
October 1967; the veteran reports that a 
sergeant eventually got the individual out 
of the helicopter.         

Document inquiry or inquiries made to the 
JSRRC or other entity contacted, and as 
well, any responses from JSRRC or other 
entity contacted.  Replies to the effect 
that no corroborating information is found 
must be documented in the claims file.  If 
the record contains insufficient 
information to attempt to verify the 
reported stressors, that fact should be 
documented in the record.
 
6.  Specifically document whether any of 
the veteran's claimed PTSD stressors has 
been verified.  If and only if it is 
determined that there is adequate 
corroborating information as to at least 
one claimed stressor incident, then 
arrange for the veteran to undergo a VA 
PTSD examination to determine whether he 
meets DSM-IV criteria for a PTSD 
diagnosis, and if so, whether the 
diagnosis warranted based on the 
corroborated stressor(s).  

7.  Thereafter, readjudicate the reopened 
claim based on a review of the whole 
record.  If the benefit sought remains 
denied, then issue an updated Supplemental 
Statement of the Case (SSOC) and give the 
veteran and his representative an 
opportunity to respond to it.  Thereafter, 
if in order, return the appeal to the 
Board.   

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  He has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


